           Case 2:21-cv-00032-JLR-JRC Document 12 Filed 04/01/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         ROBERT JOSEPH LUMPKIN,                        CASE NO. C21-0032JLR

11                              Plaintiff,               ORDER
                  v.
12
           DICROSE, et al.,
13
                                Defendants.
14

15         Before the court is the Report and Recommendation filed by Magistrate Judge J.

16   Richard Creatura (R&R (Dkt. # 9)) and the objections thereto filed by pro se Plaintiff

17   Robert Joseph Lumpkin (Obj. (Dkt. # 11)). Magistrate Judge Creatura recommends that

18   the court (1) dismiss Mr. Lumpkin’s 42 U.S.C. § 1983 civil rights complaint, without

19   prejudice, based on a motion to dismiss that Mr. Lumpkin filed on January 26, 2021 (see

20   MTD (Dkt. # 6)) and (2) deny Mr. Lumpkin’s application for leave to proceed in forma

21   pauperis (IFP App. (Dkt. # 4)) as moot. (See generally R&R.)

22


     ORDER - 1
           Case 2:21-cv-00032-JLR-JRC Document 12 Filed 04/01/21 Page 2 of 3




 1          In his objections, Mr. Lumpkin asks the court to strike his prior motion to

 2   voluntarily dismiss his lawsuit. (See Obj. at 1.) He states that when he filed his motion

 3   to dismiss, he was suffering from medical issues that have since been resolved through

 4   medical treatment. (See id.) He represents that he is now able to proceed with his

 5   lawsuit. (Id.) Mr. Lumpkin has also filed a new application to proceed in forma

 6   pauperis. (2d IFP App. (Dkt. # 11-1).)

 7          Mindful of its obligation to liberally construe a pro se plaintiff’s pleadings, the

 8   court construes Mr. Lumpkin’s objections as a notice of withdrawal of his January 26,

 9   2021 motion to dismiss. Accordingly, the court ADOPTS in part Magistrate Judge

10   Creatura’s report and recommendation (Dkt. # 9). Specifically, the court ADOPTS

11   Magistrate Judge Creatura’s recommendation to deny Mr. Lumpkin’s first application for

12   leave to proceed in forma pauperis (Dkt. # 4) as moot. The court, however, declines to

13   adopt Magistrate Judge Creatura’s report and recommendation to the extent that it

14   recommends dismissal of Mr. Lumpkin’s complaint. The Clerk is directed to note on the

15   docket that Mr. Lumpkin has withdrawn his motion to dismiss (Dkt. # 6).

16          Though Mr. Lumpkin has now filed a second application for leave to proceed in

17   forma pauperis (Dkt. # 11-1), that application is deficient because Mr. Lumpkin failed to

18   submit with his application a copy of his inmate trust fund account statement. This action

19   cannot proceed further until Mr. Lumpkin corrects this deficiency. Mr. Lumpkin is

20   therefore directed to submit a certified copy of his prison trust account statement to the

21   //

22   //


     ORDER - 2
           Case 2:21-cv-00032-JLR-JRC Document 12 Filed 04/01/21 Page 3 of 3




 1   court within thirty (30) days of the filing date of this Order and is advised that his failure

 2   to timely comply with this directive may once again result in dismissal of this action.

 3          Dated this 1st day of April, 2021.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
